Citation Nr: 1129397	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left hand disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1982 to May 1983 and January 1984 to June 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the appeal originally included entitlement to service connection for a right foot disability, a left knee disability, a right hand disability, and bilateral hip disabilities; however, these claims were granted in February 2009, August 2010 and February 2011 rating decisions, and as such, are no longer on appeal.

In June 2009, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is seeking entitlement to a left hand disorder.  As stated in the June 2009 BVA Remand, the Veteran asserts his left hand disorder is related to his service in the Persian Gulf War and is due to an undiagnosed illness.  The RO was instructed to afford the Veteran a VA examination that diagnosed his disorder and if no clinical diagnosis could be made, the examiner was to render an opinion as to whether the symptoms experienced by the Veteran are manifestations of an undiagnosed illness.

The Veteran was afforded a VA examination in August 2009.  The Veteran complained of stiffness in both hands, however, no diagnosis was made regarding the left hand.  The Veteran was afforded a VA examination in January 2011 and again, no diagnosis was made regarding the left hand.  An addendum opinion was obtained in January 2011, and the examiner stated that no diagnosis was given for the left hand due to an absence of any physical evidence of a disability related to the left hand.  Although instructed to provide an opinion in the June 2009 Remand, the examiner did not render an opinion as to whether the symptoms experienced by the Veteran are manifestations of an undiagnosed illness.  A remand is necessary to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Obtain an addendum opinion to the January 2011 VA examination.  If required by the examiners, conduct another VA examination.  Since no clinical diagnosis was made regarding the left hand during the January 2011 examination, an opinion should be rendered as to whether the symptoms experienced by the Veteran are manifestations of an undiagnosed illness.  

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


